DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6/27/2022, with respect to independent claims, as amended, have been fully considered. 

Allowable Subject Matter
Claims 21-38 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 21, 
Prior art has been found to teach “A historian system comprising one or more processors and one or more computer readable media, the one or more computer readable media including instructions stored thereon that when executed by the historian system implement: an execution role, a memory cache worker role, a monitoring service, at least one rule, and at least one corrective action; [], wherein the execution role is configured to create the at least one corrective action, the at least one corrective action associated with the at least one rule; wherein the execution role is configured to transmit the current health state of the execution role to the memory cache worker role; wherein the memory cache worker role is configured to receive and store data representing the current health state of the execution role; wherein the monitoring service is configured to monitor the current health state of the execution role; wherein the monitoring service is configured to compare a retrieved current health state with the at least one rule, and wherein the monitoring service is configured to automatically implement the at least one corrective action on the execution role in response to a health state of the execution role triggering the at least one rule";
Since, no prior art was found to teach: ”wherein the execution role is configured to create the at least one rule, the at least one rule associated with a current health state of the execution role” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 30, 
Prior art has been found to teach “A historian system comprising: a cloud computing service comprising one or more processors and one or more computer readable media, the one or more computer readable media including instructions stored thereon that when executed cause the historian system to: receive, by the one or more processors, tag metadata and raw time-series data via one or more execution roles; monitor, by the one or more processors, a current health state of the one or more execution roles; []; compare, by the one or more processors, the current health state with at least one rule; continue, by the one or more processors, operation of the one or more execution roles when the current health state does not satisfy the at least one rule; and implement, by the one or more processors, at least one corrective action on the one or more execution roles when the current health state satisfies the at least one rule";
Since, no prior art was found to teach: ”receive and store, by a memory cache worker role, data representing the current health state of the one or more execution roles” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For dependent claims 22-29 an 31-38, the claims are allowed due to their dependency on allowable independent claims 21 and 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia "Windows Azure caching" page describes the cache worker role, a component of the claims

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114